Title: From Thomas Jefferson to Albert Gallatin, 26 August 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: Jefferson to mr Gallatin 
                     
                     Monticello Aug. 26. 05.
                  
                  Observing in the Salem Register recieved yesterday a mention of the death & burial of Gibaut, I have this day directed a commission for John Kitteredge according to the recommendations. Affectionate salutations
               